Eaiboloth, O. J.,
dissenting: I cannot concur with the majority of the Court. On the 20th June, 1887, William Ellis executed his last will and testament, and the second item reads as follows: “I give and devise to my beloved wife, Yiney Ellis, all of my property, both personal and real, of every description, to have and to hold the same during her natural life; at her death,to the use of the Methodist Episcopal Church ; if not built before my death, to be built out of my estate, one-fourth of a mile east of my homestead, at some convenient place.” The testator died in 1894.
This action is brought by the executors against the heirs-at-law of the testator, (Yiney Ellis being dead,) for a construction of said devise, and the “.Methodist Episcopal Church,” and the “Methodist Episcopal Church, South,” are made parties defendant, each party filing an answer, the heirs alleging that the bequest is void for uncertainty. The last-named party tendered the following issues at the trial, and offered to introduce evidence tending to sustain the same :
1. Is the name “Methodist Episcopal Church” a common or short name for “Methodist Episcopal Church, South,” and by such name known ?
2. Did the testator, by the words in his will, “Methodist Episcopal Church,” intend the “Methodist Episcopal Church, South?”
3. Is the corporate name of the “Methodist Episcopal Church” the “Trustees of the Methodist Episcopal Church?”
The court declined to submit any of the issues tendered, and the Methodist Episcopal .Church, South, excepted.
The statement of the case on appeal by the court says: “At the hearing it was admitted that one organization in *245this State was the Methodist Episcopal Church, and the other in this State was the Methodist Episcopal Church, South. But it was not admitted that the Methodist Episcopal Church was the corporate name. It was further admitted that there was no organized congregation of the Methodist Episcopal Church in this (Durham) county, but it was admitted that there were organized congregations of Christians in North Carolina known as the “Methodist. Episcopal Church.”
The court rendered judgment in favor of the Methodist Episcopal Church, and ordered the executor to apply the surplus for its benefit according to the will, and the other defendants appealed.
The Code, Section 3667, provides that the Synod, Conference, Convention, Beligious Societies and Congregations within the State may at any time appoint trustees for such church, denomination, religious society or congregation, to receive and hold property, real and personal, for their use; and Section 3665 declares that all lands and tenements thathave been or may begiven to such religious bodies within the State for their use shall remain to their use, and the estate shall vest in their trustees respectively ; “and in case there shall be no trustees, then in the said churches, denominations, societies and congregations respectively, according to such intent.”
We see nothing to support the contention of the heirs. The rule undoubtedly is, in regard to testamentary dispositions of property, that uncertainty as to the subject or object of a devise will be fatal to its validity. Acaseinthe early decisions was a gift to the Bishop “tobe disposed of to such objects of benevolence and liberality as he shall most approve of,” and was held void because of uncertainty, whereby its execution could not be enforced. A more recent case (1886) was that of the will of the late Samuel *246J. Tilden of New York. He gave his residuary estate to his executors, as trustees, and their successors, to hold and apply it “to such charitable educational purposes” as in their judgment would render it “most widely and substantially beneficial to mankind ; ” held void for uncertainty, and because the will of the trustees was submitted for that of the testator. Tilden v. Green, 130 N.Y., 29. See like cases, Bridges v. Pleasants, 4 Ired. Eq., 26 ; Johnson v. Johnson, 36 Am. St. Rep., 104.
The reason why these testamentary dispositions are held void is, that there can be no one who can demand the benefit of the trust on the ground that he is one of a class for whose benefit it was intended by the testator, and because there is no one upon whom the court can lay its hand and compel performance.
The heirs in this case cannot claim the property because the subject(theproperty)is certain on the face of the -will and the object (the legatee) is either certain or can be made so under the maxim, “ «i res majis valeat quam per eat.” The suggestion that the bequest to the Methodist Episcopal Church is not made in its corporate name cannot prevail. Under The Code, supra, the church or sect, &c., now has capacity in religious congregations of particular denominations in the aggregate to take property for the religion's uses of the congregation or church, known as a denomination, thus enabling each church to fulfill its functions of benevolence and instruction of its members and others. Bridges v. Pleasants, supra.
The position of the appellant, the Methodist Episcopal Church, South, assumes that there is ambiguity on the face of the will. We cannot concur in that construction. There is no serious contention that there is a patent ambiguity in this case, as we have already said. A patent ambiguity is one of construction upon the face of the instrument alone, *247without any help from outside evidence, and arises from such defect on its face, using language so vague that no subject is indicated, and the court cannot give a meaning without making a will, “ which it has no right to do.”
A latent ambiguity arises where there is no defect in the description of the pei’son or thing on the face of the instrument, but it becomes necessary to identify the person or thing and fit it (the person or thing) to the description in the instrument, and in all such cases evidence dehors becomes admissible and necessary, for the reason that the will or other instrument may describe but it cannot identify. Suppose a devise to John Smith ; there is no ambiguity in that — no room for construction ; but where one appears claiming to be John Smith, he must be identified by evidence dehors either by admission or the testimony of witnesses. McDaniel v. King, 90 N. C., 597; Taylor v. Maris, Ibid., 619. All respectable authorities agree that evidence cannot be heard to explain, add to, take from, modify or contradict a will, when its terms plainly indicate the persons or things mentioned in it. Although it is admitted, by all the defendants, that there is an organization in this State known as the Methodist Episcopal Church, and another known as the Methodist Episcopal Church, South, the latter, answering by that name, avers that it is sometimes called the Methodist Episcopal Church, and offers to fit itself to the description in the will by showing its averments by outside evidence. The answer to that proposition is that there is no uncertain language on the face of the will, either as to the subject or object of the bequest, and the other church organization, admitted to exist in North Carolina, in terms, fits the language of the will without any extrinsic evidence. To admit such evidence would open the way to the danger of allowing such proofs to establish a will, in the face of *248the unambiguous language of the will itself, as was attempted to be done in Tilden v. Green, supra. This subject is fully discussed and the whole ground covered in the able opinion of the Court, in President, &c., Deaf and Dumb Inst. v. Norwood, Busbee Eq., 65. Extrinsic evidence is admitted, not for the purpose of importing into the instrument an intention not expressed in it, but simply for the purpose of elucidating the meaning of the words employed; and the line which separates what is in the instrument from direct evidence of intention, independent of the instrument, must be kept steadily in view. The court must declare what is the meaning of that which is written, not of what was intended t-o be written, and thereby avoid letting the case fall on the wrong side of the line, as was done in Taylor v. Bible Society, 1 Ired. Eq., 201. The question therefore is one of construction and not of identification. I think the judgment should be affirmed.
Eukohes, J. : I concur in the dissenting opinion.